Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 August 2022
has been entered.

CLAIMS UNDER EXAMINATION
                 Claims 1-7, 9 and 11 have been examined on their merits.

        PRIORITY
   Provisional Application 62/460,121, filed on 17 February 2017, is acknowledged.

MAINTAINED REJECTIONS

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 9 and 11 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blaby et al. (Experimental Evolution of a Facultative Thermophile from a Mesophilic Ancestor. Applied and Environmental Microbiology 2012; 78(1) pages 144-155) as evidenced by Dictionary.com (definition: real time).

Blaby teaches experimental evolution via continuous culture is a powerful approach to the alteration of complex phenotypes, such as optimal/maximal growth temperatures. The benefit of this approach is that phenotypic selection is tied to growth rate, allowing the production of optimized strains (Abstract). Blaby states, “we demonstrate the use of a recently described long-term culture apparatus called the Evolugator for the generation of a thermophilic descendant from a mesophilic ancestor (Escherichia coli MG1655)” (Abstract). The art explicitly teaches the Evolugator allows maintenance of “continuous cultures” (first paragraph of Discussion section on page 151). The art discloses the Evolugator uses tubing filled with medium to create growth chambers (page 146, left column; second sentence of “Experimental evolution” section). Because the Evolugator uses a growth chamber medium, it is interpreted to be a fluidic system. Because the E. coli are in fluid, the art is broadly interpreted to teach a fluidic culture. Therefore Blaby is interpreted to teach a method of experimental evolution of a microbial culture (E. coli) in a fluidic, continuous culture system. 

Figure 1 discloses a graphical depiction of the adaption process. The top panel shows the temperature of the Evolugator culture chamber as a function of time (days) for a 12 day window of the experiment. The bottom panel shows the optical density of the culture in the growth chamber during the same time period. Two examples of heat shock are shown in this time period. 

Claim 1 has been amended to recite a continuous culture system comprising a stress ramp function comprising at least one type of stress input and a culture fitness function comprising at least one type of culture fitness measurement. Examiner interprets any stress input to read on a stress ramp function. Any culture fitness measurement is interpreted to read on a culture fitness function.

In the description of Figure 1, Blaby discloses “during these heat shocks, the temperature is increased to stress the cells”. Therefore the art teaches the microbial culture is subjected to at least one type of stress input (i.e., heat shock; hence, a stress ramp function). 

The description goes on to state the following (same cited section):

There is a subsequent decrease in the optical density of the cultures due to heat shock”. The temperature is then rapidly decreased, allowing the cultures to recover and optical density to increase again. Temperature is then increased to select for mutants that might have arisen that are more thermotolerant.


Examiner notes “growth” is monitored by measuring optical density (page 145, right column, last paragraph). Said measurement is broadly interpreted to be a culture fitness measurement (hence, at least one type of culture fitness function).

The art teaches temperature is increased after optical density (i.e. growth) increases again. Therefore the art teaches increasing the amount of stress applied to the microbial culture in response to increased fitness (i.e. growth) of the culture. The art teaches the Evolugator can read optical density in the growth chamber in “real-time” (page 146, left column, last paragraph). Therefore the system measures said culture fitness in real-time. Claim 1 recites the stress input is increased in “real-time”. The term “real-time” means “the actual time during which a process takes place or an event occurs” (Dictionary.com). Because the art teaches the temperature is increased as cell density increases (i.e. day 216 on Figure 1), the temperature is interpreted to increase in real-time with the cell density. Because the art teaches each claimed step, claim 1 is anticipated (claim 1). 

Blaby measures other experimental parameters, such as long-term growth in LB medium (page 149, right column, second paragraph). Measuring long-term growth in LB medium is interpreted to be a different type of culture fitness measurement than the growth measured by optical density recited in the rejection of claim 1. Therefore claim 2 is included in this rejection (claim 2).

Blaby teaches the use of two turbidimeters to read optical density in real time ((page 146, left column, last paragraph). Because a turbidimeter measures turbidity, claim 3 is included in this rejection (claim 3). 

The stress comprises temperature (supra). Therefore claim 5 is included in this rejection (claim 5). 

The heat shock comprises an increase in temperature (supra). Therefore claim 6 is included in this rejection (claim 6). 

Because the art teaches the bacteria develops thermotolerance (i.e. thermal stress tolerance), it is interpreted to have a novel functionality. Therefore claim 7 is included in this rejection (claim 7). 

Escherichia coli (supra) is a bacterium. Therefore claim 9 is included in this rejection (claim 9). 

The use of the term “or” in claim 11 is interpreted to mean the claimed culture system only requires one of the claimed elements to be present. Blaby teaches “agitation is achieved by rocking the entire environmentally controlled box, causing the bubble to move back and forth in the growth chamber” (page 146, right column, lines 8-9). Because the agitation is back and forth, the system is configured to allow for continuous mixing. Therefore claim 11 is included in this rejection (claim 11).

Therefore Applicant’s Invention is anticipated as claimed.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 15 August 2022 are acknowledged.  The Applicant alleges Blaby does not teach “increasing, in real-time, the amount of the at least one stress input applied to the fluidic microbial culture in response to increased fitness of the fluidic microbial culture as determined by the at least one culture fitness measurement, wherein the culture fitness measurement is calculated in real-time.”
The Applicant argues Blaby teaches the Evolugator applies stress independently of culture fitness. The Applicant points to page 146 (teaching that “[t]he temperature of the culture chamber was increased gradually from the permissive temperature of 44°C to 49°C” and page 145 where Blaby allegedly is “comparing the “Evolugator” with the continuous culture system of Rudolph et al., which also applies temperature independently of culture fitness.
The Applicant argues that although the “Evolugator” measures fitness in real-time, the fitness measurement is not tied to the stress function in any way; instead, the fitness measurement is tied to a dilution function, which allows consistent dilution in late log phase based on cell density, even when the growth rate changes from cycle to cycle, thereby maximizing the number of generations per unit of time. The Applicant argues the “Evolugator” has a large growth chamber, which limits its ability to quickly change growth temperatures and makes it incapable of altering temperature in real-time and in response to culture fitness.
The Applicant argues Figure 1 of Blaby does not demonstrate that stress was increased at the same time that fitness increased. Instead, the Applicant argues the stress was increased after fitness had recovered.
The Applicant argues even assuming Figure 1 suggests that there may be instances during extended culture in the “Evolugator” when temperature increases at the same time the fitness increases, Figure 1 does not demonstrate that the “Evolugator” applies stress in response to increased fitness of the microbial culture in real-time. Instead, the Applicant argues Figure 1 makes clear that when temperature was altered (increased/decreased) after a change in fitness measurement (decrease/increase), such an event was done by an external user (as opposed to the “Evolugator”’). The Applicant points to page 146, which teaches “User-initiated dilutions were often necessary when ramping up the temperature or when we encountered thermal barriers or temperatures at which small increases in temperature ... resulted in profound reductions in growth rate or even negative growth in the chamber. To pass through these barriers, we often had to reduce temperature to allow the cultures to recover and then periodically challenge them with short bursts of heat shock”. The Applicant also cited page 154, which states “both this study and Rudolph et al. reported instances where increases in selective pressure resulted in an immediate decrease in cell density and sometimes the death of the culture, requiring a restart of the adaptation process from a frozen stock. Real- time monitoring of growth allowed us to quickly reduce the temperature upon encountering such events, allowing the cells to recover and adaptive mutations to arise without having to restart the culture”. The Applicant states the claims have been amended so that they do not encompass instances wherein an external user (as opposed to the continuous culture system) increases stress in response to increased fitness.
EXAMINER’S RESPONSE
The arguments are not persuasive. The Applicant argues Blaby teaches the Evolugator applies stress independently of culture fitness. To support this statement, the Applicant first points to page 146 and cites Blaby as teaching “the temperature of the culture chamber was increased gradually from the permissive temperature of 44°C to 49°C”. Examiner notes this section of Blaby does not “teach” the Evolugator applies stress independently of culture fitness. This section teaches temperature was gradually increased. The Applicant also points to page 145 and argues Blaby is comparing the “Evolugator” with the continuous culture system of Rudolph et al., “which also applies temperature independently of culture fitness”. Examiner notes this section does not teach Rudolph applies temperature independently of culture fitness. Therefore these arguments are not persuasive.
While the Applicant acknowledges the “Evolugator” measures fitness in real-time, the Applicant argues fitness measurement is not tied to the stress function in any way.  Instead, the Applicant argues the fitness measurement is tied to a dilution function, which allows consistent dilution in late log phase based on cell density, even when the growth rate changes from cycle to cycle, thereby maximizing the number of generations per unit of time. This argument is not persuasive. Figure 1 provides a graphical depiction of the adaption process. The description discloses the following:
During these heat shocks, the temperature is increased to stress the cells. There is a subsequent decrease in the optical density of the cultures due to heat shock. The temperature is then rapidly decreased, allowing the cultures to recover and optical density to increase again. Temperature is then increased to select for mutants that might have arisen that are more thermotolerant

As set forth above, the art teaches the temperature is rapidly decreased, allowing the cultures to recover and optical density to increase again. In the next sentence, the art teaches temperature is then increased. Therefore the art teaches the stress is increased. Therefore the Applicant’s arguments that fitness measurement is not tied to the stress function in any way” are not persuasive. The Applicant argues the “Evolugator” has a large growth chamber, which limits its ability to quickly change growth temperatures and makes it incapable of altering temperature in real-time and in response to culture fitness. Examiner notes no evidence has been provided indicating the Evolugator is “incapable” of altering temperature in real-time and in response to culture fitness.
The Applicant argues Figure 1 of Blaby does not demonstrate that stress was increased at the same time that fitness increased. Instead, the Applicant argues “the stress was increased after fitness had recovered”. Examiner interprets this statement by the Applicant to acknowledge fitness measurement is “tied” to the stress function.
The Applicant appears to allege the Evolugator does not change temperature. The Applicant argues this is performed by an external user. The Applicant points to the following in Blaby:
User-initiated dilutions were often necessary when ramping up the temperature or when we encountered thermal barriers or temperatures at which small increases in temperature (sometimes as small as 0.1°C) resulted in profound reductions in growth rate or even negative growth in the chamber. To pass through these barriers, we often had to reduce temperature to allow the cultures to recover and then periodically challenge them with short bursts of heat shock.

Examiner notes this section does not teach the Evolugator does not change temperature as asserted by the Applicant. While the section states “we often had to reduce temperature….”, Examiner points out the system taught by Blaby still performs the claimed function (i.e. an increase in stress). Examiner emphasizes the system provides the stress (i.e., change in temperature).

The Applicant also cited page 154, which states:
both this study and Rudolph et al. reported instances where increases in selective pressure resulted in an immediate decrease in cell density and sometimes the death of the culture, requiring a restart of the adaptation process from a frozen stock. Real- time monitoring of growth allowed us to quickly reduce the temperature upon encountering such events, allowing the cells to recover and adaptive mutations to arise without having to restart the culture.

Examiner notes this section is directed to “reported instances”. An instance is an example or single occurrence of something. This section does not mean the Evolugator does not change temperature in a general sense as asserted by the Applicant. While this section uses the term “us”, it is Examiner’s position that it is the system taught by Blaby that provides the decrease or increase in temperature (i.e. a stress input). Because the system generates the increase in temperature, it increases the stress input. Therefore the arguments are not persuasive.

NEW REJECTIONS
New grounds of rejection have been necessitated by claim amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating    
    obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Blaby et al. in view of Crecy et al. (Directed evolution of a filamentous fungus for thermotolerance. BMC Biotechnology 2009, 9:74 pages 1-11).

Claim 1 is rejected on the grounds set forth above. The teachings of Blaby are reiterated. Blaby identifies temperature (hence, a type of stress input) as a “selective pressure” and uses the Evolugator to monitor growth in real-time (page 154, left column, second paragraph). Blaby is silent regarding the use of additional types of stress in the disclosed system.

Crecy et al. disclose the following (Abstract):

we used a newly developed automated continuous culture method called the Evolugator™, which takes advantage of a natural selection-adaptation strategy, to select for thermotolerant variants of Metarhizium anisopliae strain 2575 displaying robust growth at 37°C

In the same section, Crecy identifies Metarhizium anisopliae as a fungus. Examiner notes a fungus is a microbe.Therefore Crecy uses the Evolugator for natural selection studies of a fungus (hence, a microbe 

Crecy goes on to teach, “In principle, this technology can be used to adapt filamentous fungi to virtually any environmental condition including abiotic stress and growth substrate utilization” (Conclusion section of Abstract). Crecy teaches “…the technology can be applied to adapt strains for greater resistance to abiotic stresses such as UV-irradiation. All of these approaches can be employed be obtain better biocontrol agents via continuous culture (see page 7, left column, first paragraph). Therefore Crecy suggests applying abiotic stresses other tan temperature for adaptation using the Evolugator technology.

It would have been obvious to try using the Evolugator taught by Blaby to test a type of stress input other than temperature. One would have been motivated to do so since Blaby teaches the Evolugator can be applied to adapt strains for greater resistance to abiotic stresses such as UV-irradiation. The skilled artisan would do so to obtain better biocontrol agents via continuous culture, as taught by Crecy. One would have had a reasonable expectation of success because Crecy teaches the Evolugator can be used to apply additional stresses. One would have expected similar results since Blaby and Crecy are both directed to microbial evolution studies using the Evolugator. Therefore claim 4 is rendered obvious.

Therefore Applicant’s invention is rendered obvious as claimed.
					

	
			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653